UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 5/31/13 (Unaudited) COMMON STOCKS (99.6%) (a) Shares Value Auto components (0.9%) Valeo SA (France) 2,264 $150,335 Automobiles (6.4%) Fiat SpA (Italy) (NON) 29,803 235,446 General Motors Co. (NON) 5,400 183,006 Nissan Motor Co., Ltd. (Japan) 13,200 141,906 Toyota Motor Corp. (Japan) 7,900 466,001 Beverages (5.9%) Beam, Inc. 3,400 220,456 Coca-Cola Enterprises, Inc. 9,020 335,183 Dr. Pepper Snapple Group, Inc. 3,300 151,734 Pernod-Ricard SA (France) 2,032 244,015 Building products (1.7%) Fortune Brands Home & Security, Inc. (NON) 6,404 270,761 Commercial services and supplies (1.2%) G&K Services, Inc. Class A 4,000 193,240 Distributors (0.6%) LKQ Corp. (NON) 3,600 88,128 Diversified consumer services (1.1%) ITT Educational Services, Inc. (NON) 7,500 179,775 Food and staples retail (4.3%) Kroger Co. (The) 6,200 208,754 Lawson, Inc. (Japan) 1,700 123,396 Magnit OJSC (Russia) 727 162,907 Whole Foods Market, Inc. 4,000 207,440 Food products (7.4%) Associated British Foods PLC (United Kingdom) 4,097 111,849 Hershey Co. (The) 2,400 213,864 Hillshire Brands Co. 1,100 38,104 Kerry Group PLC Class A (Ireland) 3,985 226,046 Mead Johnson Nutrition Co. 2,570 208,350 Nestle SA (Switzerland) 4,760 314,098 Pinnacle Foods, Inc. (NON) 3,524 86,549 Hotels, restaurants, and leisure (6.7%) Compass Group PLC (United Kingdom) 18,684 245,220 McDonald's Corp. 4,000 386,280 Penn National Gaming, Inc. (NON) 3,700 203,648 Sands China, Ltd. (Hong Kong) 46,400 246,158 Household durables (1.0%) Coway Co., Ltd. (South Korea) 3,254 159,136 Household products (4.2%) Colgate-Palmolive Co. 1,800 104,112 Henkel AG & Co. KGaA (Preference) (Germany) 2,261 218,911 Procter & Gamble Co. (The) 4,569 350,716 Internet and catalog retail (6.7%) Amazon.com, Inc. (NON) 1,100 295,933 HomeAway, Inc. (NON) 5,400 165,132 Priceline.com, Inc. (NON) 601 483,162 Rakuten, Inc. (Japan) 12,800 141,877 Leisure equipment and products (3.0%) Hasbro, Inc. 4,560 202,829 LeapFrog Enterprises, Inc. (NON) 29,700 284,229 Machinery (1.1%) Stanley Black & Decker, Inc. 2,300 182,206 Media (10.9%) British Sky Broadcasting Group PLC (United Kingdom) 11,242 133,151 CBS Corp. Class B 4,900 242,550 Comcast Corp. Class A 7,800 313,170 DISH Network Corp. Class A 7,500 289,050 Pearson PLC (United Kingdom) 12,128 226,030 Time Warner, Inc. 5,020 293,017 WPP PLC (United Kingdom) 15,894 271,472 Multiline retail (4.8%) Dollar General Corp. (NON) 4,270 225,456 Macy's, Inc. 4,400 212,696 Nordstrom, Inc. 5,800 341,156 Personal products (2.3%) Herbalife, Ltd. 4,000 186,680 L'Oreal SA (France) 1,137 190,606 Real estate management and development (1.5%) BR Malls Participacoes SA (Brazil) 10,100 103,084 Daito Trust Construction Co., Ltd. (Japan) 1,500 139,816 Specialty retail (9.3%) American Eagle Outfitters, Inc. 4,300 85,097 Bed Bath & Beyond, Inc. (NON) 7,140 487,305 Best Buy Co., Inc. 11,820 325,641 GameStop Corp. Class A 5,600 185,696 Kingfisher PLC (United Kingdom) 48,275 252,621 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 1,800 163,368 Textiles, apparel, and luxury goods (5.5%) Cie Financiere Richemont SA (Switzerland) 3,916 344,199 Coach, Inc. 2,700 157,302 Luxottica Group SpA (Italy) 4,265 218,670 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 2,600 163,332 Tobacco (13.1%) Altria Group, Inc. 10,500 379,050 British American Tobacco (BAT) PLC (United Kingdom) 8,671 476,220 Japan Tobacco, Inc. (Japan) 11,600 392,888 Lorillard, Inc. 3,600 152,784 Philip Morris International, Inc. 7,950 722,735 Total common stocks (cost $12,448,144) SHORT-TERM INVESTMENTS (1.8%) (a) Shares Value Putnam Short Term Investment Fund 0.01% (AFF) 295,935 $295,935 Total short-term investments (cost $295,935) TOTAL INVESTMENTS Total investments (cost $12,744,079) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $6,561,708) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/13 $108,196 $117,017 $(8,821) British Pound Sell 6/19/13 269,058 265,437 (3,621) Canadian Dollar Buy 7/17/13 55,019 56,008 (989) Barclays Bank PLC Australian Dollar Buy 7/17/13 40,169 43,480 (3,311) British Pound Sell 6/19/13 202,515 200,063 (2,452) Euro Buy 6/19/13 62,913 63,500 (587) Hong Kong Dollar Sell 8/22/13 216,986 217,060 74 Japanese Yen Buy 8/22/13 193,115 195,686 (2,571) Singapore Dollar Buy 8/22/13 82,048 84,131 (2,083) Swedish Krona Buy 6/19/13 50,968 52,453 (1,485) Swiss Franc Buy 6/19/13 69,448 65,515 3,933 Citibank, N.A. Australian Dollar Buy 7/17/13 52,476 56,826 (4,350) British Pound Buy 6/19/13 206,617 204,101 2,516 Danish Krone Buy 6/19/13 17,576 17,611 (35) Credit Suisse International Australian Dollar Buy 7/17/13 66,692 72,194 (5,502) British Pound Buy 6/19/13 188,994 186,700 2,294 Canadian Dollar Buy 7/17/13 82,191 83,891 (1,700) Euro Sell 6/19/13 312,874 313,026 152 Japanese Yen Sell 8/22/13 124,846 132,754 7,908 Swiss Franc Buy 6/19/13 63,068 63,915 (847) Deutsche Bank AG British Pound Sell 6/19/13 10,027 9,905 (122) Euro Buy 6/19/13 3,121 3,122 (1) Swedish Krona Buy 6/19/13 44,690 45,733 (1,043) Goldman Sachs International British Pound Buy 6/19/13 206,617 204,870 1,747 Japanese Yen Buy 8/22/13 104,112 107,571 (3,459) HSBC Bank USA, National Association British Pound Sell 6/19/13 81,128 80,120 (1,008) Euro Buy 6/19/13 74,611 74,622 (11) Swiss Franc Buy 6/19/13 269,740 266,867 2,873 Swiss Franc Sell 6/19/13 269,740 268,474 (1,266) JPMorgan Chase Bank N.A. British Pound Buy 6/19/13 179,423 177,247 2,176 Canadian Dollar Buy 7/17/13 49,430 50,305 (875) Euro Sell 6/19/13 346,150 341,504 (4,646) Japanese Yen Sell 8/22/13 124,535 128,642 4,107 Swiss Franc Sell 6/19/13 125,928 127,370 1,442 Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/17/13 3,626 3,915 (289) State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 18,319 19,733 (1,414) Canadian Dollar Buy 7/17/13 62,246 63,340 (1,094) Euro Buy 6/19/13 145,973 145,209 764 Swedish Krona Buy 6/19/13 79,916 81,775 (1,859) UBS AG British Pound Sell 6/19/13 338,336 333,937 (4,399) Canadian Dollar Buy 7/17/13 23,222 23,691 (469) Euro Buy 6/19/13 499,012 499,132 (120) Swiss Franc Buy 6/19/13 97,374 98,660 (1,286) WestPac Banking Corp. British Pound Buy 6/19/13 16,864 16,657 207 Canadian Dollar Buy 7/17/13 2,216 2,256 (40) Euro Buy 6/19/13 509,152 509,919 (767) Japanese Yen Buy 8/22/13 373,446 385,764 (12,318) Total Key to holding's abbreviations OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $16,169,207. (b) The aggregate identified cost on a tax basis is $12,815,494, resulting in gross unrealized appreciation and depreciation of $3,645,969 and $59,794, respectively, or net unrealized appreciation of $3,586,175. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $608,170 $2,251,925 $2,860,095 $426 $— Putnam Short Term Investment Fund * — 2,781,209 2,485,274 91 295,935 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $41,918 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 62.8% United Kingdom 10.4 Japan 8.6 Switzerland 4.0 France 3.6 Italy 2.8 Hong Kong 2.5 Ireland 1.4 Germany 1.3 Russia 1.0 South Korea 1.0 Brazil 0.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $49,744 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,956,958 $3,232,222 $— Consumer staples 3,729,418 2,298,029 — Financials 103,084 139,816 — Industrials 646,207 — — Total common stocks — Short-term investments 295,935 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(44,647) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $30,193 $74,840 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $7,500,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
